Title: To Alexander Hamilton from William Short, 7 March 1794
From: Short, William
To: Hamilton, Alexander



Aranjuez [Spain] March. 7th. 1794
sir

I had last the honor of writing to you on the 15th. ulto. & have since then forwarded to the Commissioners at Amsterdam, the power there mentioned for carrying the loan they had opened, into effect. The power was translated into the Spanish language from a model they sent me in Dutch, passed before a Notary public & legalized by the Dutch Minister, in the customary form.
From the time of my arrival in this country I had the honor of informing you that M. de Gardoqui considered the debt of the U.S. as much more considerable than the 174,011 dollars stated by you & for which I learned from Mr Carmichael an obligation or bond had been given by Mr. Jay. I then & on every other occasion which presented itself informed him of my orders extending to that debt only, that the payments making were on account of that debt, & that if there were any other, he would do well to make it known to you. He seemed quite uncertain of the nature or amount of any other debt; still always said there was a very considerable sum due some how or other by the U.S. to Spain, over & above the 174,011 dollars. It was in vain that I pressed him again & again to have it ascertained & communicated to you. He always promised it should be done, & as often probably forgot it.
That there might be no confusion in this business I desired the bankers to state the account of their payments as soon as they should have completed the amount of 174,011 dollars with the interest thereon, & send it to me that I might obtain the release from that debt. This they did in their letter of Oct. 4. which I recieved on the 30th of Nov. I immediately informed M. de Gardoqui thereof by my letter of the same date of which I inclose a copy, as well as the translation of his answer & a copy of my reply.
You will observe he simply says, as he has hitherto done, that the debt is more considerable. Although my reply, repeating the request to grant the proper release from the debt I was authorized to pay, was so long ago as the 10th. of Dec. I have recieved no kind of answer to it I should have renewed by demand but that two of the bills of exchange, were afterwards protested for non-payment, so as that the payment was rendered defective for their amount. They were returned by me to our bankers who have informed me of their recieving them & added that they should recover them, & would without delay remit here the deficiency occasioned by the nonpayment of those bills with interest so that the statement they had made might remain without alteration. I have been only waiting for the arrival of those bills in order to repeat the subject of my last to the Minister of finance. I expect them by the first packet, there having been a very considerable delay in the letters from Holland, the latest recieved here being about the middle of Jany.
I suppose it proper to obtain the discharge in full of the 174,011 dollars, or to have the original bond returned, that there may be no confusion in applying the payments made towards the principal as well as interest of that debt, to any other open account which may exist, although unknown to me, between the U.S. & Spain. In the meantime proper receipts have been obtained for the monies paid. The usage observed was for Mr. de Gardoqui to acknowlege the reciept of the bills as soon as indorsed to him—& when they were paid he sent me treasury reciepts for their amount, which now remain in my hands as follows. May. 1, 1793 for 3.260.940 reals vn. & 2. md.—May 2. for 629.740 rs vn. 30. mdes.—June 17. for 432.861 rs. vn. 31 mdes.—Sep. 30 for 68512. rs. vn. 4 mdes.—Novr. 28. for 505.286. rs. vn. 19. mdes.—Dec. 14. for 412.638 rs. vn. 8. mdes. Dec. 17. for 26494 rs. vn. 18. mdes.
I have more than once had the honor of writing both to you & the sec. of State, relative to the amount of the bills left with me by him, & which were given by me to Messrs. Grand of Paris to be recieved when their term expired. I have never had an answer from either relative thereto. In my letter of the 17th. of October last, I informed you of their having written to propose to me to remit the amount of these bills to Holland according to the then rate of each. I did not answer their letter. As they wrote to the sec. of State at the same time on that subject, it is probable Government may have given some orders respecting the business to Mr. Morris. Lest that should not be the case however, I wrote to Mr. Morris lately on learning that the assignats & specie were at par in France informing him of this business, & advising him to direct Mr. Grand to pay the sum at present into the French treasury on account of the debt due by the U.S. as this would be a means of avoiding loss on that sum. I take it for granted Mr. Grand will consider the authorization of Mr. Morris as sufficient.
I cannot help repeating how painful a circumstance it is to remain for so long a time, now more than twelve months, without learning whether the letters I have have the honor of addressing to Government are any of them recieved. The last of mine which has been acknowleged by you was dated Nov. 2 1792. Nor have I yet learned from the sec. of State whether any of those I have written since my arrival in this country have been recieved by him.

I have the honor to be with the most profound respect sir,   Your most obedient & most humble servant
